DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

The amendments presented on 10/19/2022 overcome the 35 U.S.C 112(b) rejections presented in the Non-Final rejection dated 10/04/2022 therefore the rejections are withdrawn.

Applicant’s arguments, see pp. 7-9, filed 10/09/2022, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kenny (US 4,184,480) in view of Liu et. al (US 8,695,586 B2) and further in view of US Research Nanomaterials, Carbon Nanotube-Black Carbon (“Carbon Nanotube-Black Carbon Prepared by Electrostatic Adsorption.” Single Walled Carbon Nanotubes Supplier (SWCNTs, MWNTs, MWCNTs, SWNTs, SWCNTs, DWNTs, DWCNTs, Graphitized MWNTs, Industrial Grade MWNTs, Nickel Coated MWNTs, https://www.us-nano.com/inc/sdetail/7127. Hereinafter “Nanomaterials”)1 subject to routine optimization that would be obvious to a person having ordinary skill in the art at the time of the filing date of the invention. See rejection below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 14-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 require that “a mass of the carbon nanotube is about 0.4g, and a mass of the carbon particles is in a range from about 0.5g to about 7g”, the language of the claims requires that the mass of each carbon nanotube is 0.4g and each carbon particle is between 0.5g and 7g. Being, microscopic objects it is not possible for each nanotube or each particle of carbon to achieve this kind of mass. For the purposes of examination the claims is interpreted as requiring:
“the mass of the plurality of carbon nanotubes is about 0.4g, and the mass of the plurality of carbon particles is in a range from about 0.5g to about 7g”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenny (US 4,184,480) in view of Liu et. al (US 8,695,586 B2) and further in view of US Research Nanomaterials, Carbon Nanotube-Black Carbon (“Carbon Nanotube-Black Carbon Prepared by Electrostatic Adsorption.” Single Walled Carbon Nanotubes Supplier (SWCNTs, MWNTs, MWCNTs, SWNTs, SWCNTs, DWNTs, DWCNTs, Graphitized MWNTs, Industrial Grade MWNTs, Nickel Coated MWNTs, https://www.us-nano.com/inc/sdetail/7127. Hereinafter “Nanomaterials”)2.
With respect to claim 1 Kenny discloses a solar heat collector, comprising:
a container [reference character 28];
a transparent cover plate [reference character 10] on the container;
a thermal insulation material [reference character 38] inside of the container to form an insulation space; and
a heat absorption plate [reference character 32] in the insulation space, wherein the heat absorption plate comprises a base [Fig. 6].
Kenny does not disclose a coating on the base, and the coating comprises a plurality of carbon nanotubes entangled with each other to form a network structure.
Liu discloses a solar thermal absorber that includes a base material [reference character 11] that includes a heat absorbing entangled carbon nanotube layer [reference character 14 and column 2 lines 63-67] where the carbon nanotube layer increases the amount of heat absorbed from the solar spectrum [column 3 lines 49-50] thereby increasing the absorption efficiency. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the solar collector taught by Kenny by coating the heat absorption plate with a carbon nanotube layer, as taught by Liu, in order to increase the amount of heat absorbed from the solar spectrum [column 3 lines 49-50 of Liu] thereby increasing the absorption efficiency.
The combination of Kenny and Liu do not disclose a plurality of carbon particles in the network structure.
Nanomaterials discloses a material comprising entangled carbon nanotubes interspersed with carbon black particles [see Figs. below]. Nanomaterials discloses that the composite structure of carbon nanotubes and black carbon results in higher material strength and wear resistance, and good processing and mechanical properties [see “product application” of Nanomaterials in attached document].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the solar collector taught by Kenny and Liu by interspersing carbon black in the entangled carbon nanotube structure, as taught by Nanomaterials, because the composite structure results in higher material strength and wear resistance, and good processing and mechanical properties [see “product application” of Nanomaterials in attached document].
The combination of Kenny, Liu, and Nanomaterials does not explicitly disclose that a mass of the carbon nanotube is about 0.4g, and a mass of the carbon particles is in a range from about 0.5g to about 7g. However, the mass of nanotubes and particles present in the coating is a result effective variable that would be optimized to achieve a desired result. In this case the mass of nanotubes and particles present in the coating would be optimized in order to result in the total coating mass capable of covering a solar absorber of a predetermined area based on a predetermined mass ratio of nanotubes to particles3 and a desired thickness. Since the claimed ratios are 4/5 to 4/70 (nanotubes/particles) and because Nanomaterials discloses a mass ratio of 33.3:66.7 (or 1:2) of CNT/carbon particles, which is between 4:5 and 4:70 it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the coating so that the mass of the carbon nanotube is about 0.4g, and a mass of the carbon particles is in a range from about 0.5g to about 7g since it has been held that where the general conditions of a claim are ' disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
                
    PNG
    media_image1.png
    488
    950
    media_image1.png
    Greyscale

With respect to claim 2 the combination of Kenny, Liu, and Nanomaterials discloses each of the plurality of carbon particles is embedded into the network structure [see Figs, above].
With respect to claim 3 the combination of Kenny, Liu, and Nanomaterials discloses that the plurality of carbon nanotubes are in direct contact with the plurality of carbon particles [see Fig. above].
With respect to claim 4 the combination of Kenny, Liu, and Nanomaterials discloses that one portion of each of the plurality of carbon particles is in direct contact with at least one carbon nanotube of the plurality of carbon nanotubes and that the other portion of each of the plurality of carbon particles is spaced apart from the at least one carbon nanotube of the plurality of carbon nanotubes4 [Nanomaterials, see annotated Fig. below].
             
    PNG
    media_image2.png
    622
    823
    media_image2.png
    Greyscale

With respect to claim 5 the combination of Kenny, Liu, and Nanomaterials discloses the coating consists of the plurality of carbon nanotubes and the plurality of carbon particles [Nanomaterials, see micrograph above, CNT 33.3wt% + Conductive Carbon 66.7wt% = 100%wt.].
With respect to claim 6 the combination of Kenny, Liu, and Nanomaterials discloses that the plurality of carbon nanotubes are multi-walled carbon nanotubes with an average diameter of 20 nm [see column 3 lines 14-21 of Liu].
With respect to claim 7 Kenny discloses that the container defines an opening, and the transparent cover plate covers the opening [see annotated Fig. 6, below].

         
    PNG
    media_image3.png
    280
    583
    media_image3.png
    Greyscale

With respect to claim 8 Kenny discloses that a plurality of fluid channels [reference character 34 in column 3 lines 50-56] are defined in the base, and extending directions of the plurality of fluid channels are parallel to a contact surface between the base and the coating [see Fig. 6].
With respect to claim 10 the combination of Kenny, Liu, and Nanomaterials does not disclose that the coating is formed by spraying a light absorber preform solution on the base, and the light absorber preform solution
comprises a solvent, the plurality of carbon nanotubes, and the plurality of carbon particles. However, the limitation is interpreted to be a product-by-process limitation where “"[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” [MPEP §2113.I]. Therefore, because the combination of Kenny, Liu, and Nanomaterials teaches the required structure it is interpreted as meeting the limitations of the claim.

Claim(s) 11, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2,311,579) in view of Liu et. al (US 8,695,586 B2) and further in view of US Research Nanomaterials, Carbon Nanotube-Black Carbon (“Carbon Nanotube-Black Carbon Prepared by Electrostatic Adsorption.” Single Walled Carbon Nanotubes Supplier (SWCNTs, MWNTs, MWCNTs, SWNTs, SWCNTs, DWNTs, DWCNTs, Graphitized MWNTs, Industrial Grade MWNTs, Nickel Coated MWNTs, https://www.us-nano.com/inc/sdetail/7127. Hereinafter “Nanomaterials”)5.
With respect to claim 11 Scott discloses a solar water heater, comprising:
a solar heat collector [reference character 11], comprising:
a container [reference characters 19-21]:
a transparent cover plate [reference character 26] on the container;
a thermal insulation material [reference character 22] inside of the container to form an insulation space; and
a heat absorption plate [reference character 43] in the insulation space, wherein the heat absorption plate comprises a base and a plurality of fluid channels [reference character 46] defined in the base;
a water storage container [reference character 10];
a water inlet pipe [reference character 13] connected to the plurality of fluid channels: and
a water outlet pipe [reference character 12], wherein one end of the water outlet pipe is connected to the plurality of fluid channels, and the other end of the water outlet pipe is connected to the water storage container [see Fig. 1].
Scott does not disclose a coating on the base where the coating comprises a plurality of carbon nanotubes entangled with each other to form a network structure.
Liu discloses a solar thermal absorber that includes a base material [reference character 11] that includes a heat absorbing entangled carbon nanotube layer [reference character 14 and column 2 lines 63-67] where the carbon nanotube layer increases the amount of heat absorbed from the solar spectrum [column 3 lines 49-50] thereby increasing the absorption efficiency. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the solar collector taught by Scott by coating the heat absorption plate with a carbon nanotube layer, as taught by Liu, in order to increase the amount of heat absorbed from the solar spectrum [column 3 lines 49-50 of Liu] thereby increasing the absorption efficiency.
The combination of Scott and Liu do not disclose a plurality of carbon particles in the network structure.
Nanomaterials discloses a material comprising entangled carbon nanotubes interspersed with carbon black particles [see Figs. above]. Nanomaterials discloses that the composite structure of carbon nanotubes and black carbon results in higher material strength and wear resistance, and good processing and mechanical properties [see “product application” of Nanomaterials in attached document].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the solar collector taught by Scott and Liu by interspersing carbon black in the entangled carbon nanotube structure, as taught by Nanomaterials, because the composite structure results in higher material strength and wear resistance, and good processing and mechanical properties [see “product application” of Nanomaterials in attached document].
The combination of Kenny, Liu, and Nanomaterials does not explicitly disclose that a mass of the carbon nanotube is about 0.4g, and a mass of the carbon particles is in a range from about 0.5g to about 7g. However, the mass of nanotubes and particles present in the coating is a result effective variable that would be optimized to achieve a desired result. In this case the mass of nanotubes and particles present in the coating would be optimized in order to result in the total coating mass capable of covering a solar absorber of a predetermined area based on a predetermined mass ratio of nanotubes to particles6 and a desired thickness. Since the claimed ratios are 4/5 to 4/70 (nanotubes/particles) and because Nanomaterials discloses a mass ratio of 33.3:66.7 (or 1:2) of CNT/carbon particles, which is between 4:5 and 4:70 it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the coating so that the mass of the carbon nanotube is about 0.4g, and a mass of the carbon particles is in a range from about 0.5g to about 7g since it has been held that where the general conditions of a claim are ' disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.
With respect to claim 14 the combination of Scott, Liu, and Nanomaterials discloses that one portion of each of the plurality of carbon particles is in direct contact with at least one carbon nanotube of the plurality of carbon nanotubes and that the other portion of each of the plurality of carbon particles is spaced apart from the at least one carbon nanotube of the plurality of carbon nanotubes7 [Nanomaterials, see annotated Fig. above].
With respect to claim 15 the combination of Scott, Liu, and Nanomaterials discloses the coating consists of the plurality of carbon nanotubes and the plurality of carbon particles [Nanomaterials, see micrograph above, CNT 33.3wt% + Conductive Carbon 66.7wt% = 100%wt.].
With respect to claim 16 the combination of Scott, Liu, and Nanomaterials discloses that the plurality of carbon nanotubes are multi-walled carbon nanotubes with an average diameter of 20 nm [see column 3 lines 14-21 of Liu].
With respect to claim 17 Scott discloses that the container defines an opening, and the transparent cover plate covers the opening [see annotated Fig. 3, below].

    PNG
    media_image4.png
    191
    712
    media_image4.png
    Greyscale



With respect to claim 18 Scott discloses that the plurality of fluid channels [reference character 46] are defined in the base, and extending directions of the plurality of fluid channels are parallel to a contact surface between the base and the coating [see Fig. 3].
With respect to claim 20 the combination of Scott, Liu, and Nanomaterials does not disclose that the coating is formed by spraying a light absorber preform solution on the base, and the light absorber preform solution comprises a solvent, the plurality of carbon nanotubes, and the plurality of carbon particles. However, the limitation is interpreted to be a product-by-process limitation where “"[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production” [MPEP §2113.I]. Therefore, because the combination of Scott, Liu, and Nanomaterials teaches the required structure it is interpreted as meeting the limitations of the claim.

	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The MSDS (attached) for this material is dated 01/30/2017.
        2 The MSDS (attached) for this material is dated 01/30/2017.
        3 For example, if a total coating mass of 0.9g is required to coat an absorber of a predetermined size, and the design mass ratio of nanotubes to particles is 4:5 then the mass of carbon nanotubes will be 0.4g and the mass of carbon particles will be 0.5g.
        4 See 112(b) rejection, above.
        5 The MSDS (attached) for this material is dated 01/30/2017.
        6 For example, if a total coating mass of 0.9g is required to coat an absorber of a predetermined size, and the design mass ratio of nanotubes to particles is 4:5 then the mass of carbon nanotubes will be 0.4g and the mass of carbon particles will be 0.5g.
        7 See footnote 1, above.